DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species roxS, Corynebacterium, and Bacillus, in the reply filed on 09/09/2022 is acknowledged.  
	Applicant has elected roxS, Corynebacterium, and Bacillus to be read on claims 1-15 from species groups A,B, and C, respectively.  The following examination was performed with this restriction in mind.  In addition, the search and examination of the elected species roxS, Corynebacterium, and Bacillus has been extended to include Bacillus as a host organism (as opposed to the elected Corynebacterium) with regards to the 101 rejection of claim 3 outlined in this non-final rejection. 

Specification
Title
The title of the invention includes the word “novel,” which will be removed in the event that a patent is granted.  See MPEP section 606.

Applicant is reminded of the proper language and format for an abstract of the disclosure. The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  In the present application, the term “thereof” appears in lines 2 and 8 of the abstract.
The disclosure is objected to because of the following informalities: spaces between paragraphs are given numbers, which misaligns the actual paragraph numbers in the specification, beginning at paragraph 2 and continued throughout the specification.    
Appropriate correction is required.
Claim Objections
Claims 3 and 9 are objected to because of the following informalities:
  Both claims recite the genera Rhizobium and Bifidobacterium twice in their lists of prokaryotes.  Applicant is required to use concise language when writing claims, and both of these claims contain redundant language by listing the above-mentioned genera twice.
  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 8-10 are rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception without significantly more.  
Claim 1 recites a naturally occurring phenomenon, namely, the naturally occurring sRNA molecule roxS found in its native form in the Bacillales order as a riboregulator of central carbon metabolism as evidenced in the Abstract of Marincola (Marincola G, Wencker FDR, Ziebuhr W. The Many Facets of the Small Non-coding RNA RsaE (RoxS) in Metabolic Niche Adaptation of Gram-Positive Bacteria. J Mol Biol. 2019 Nov 22;431(23):4684-4698. doi: 10.1016/j.jmb.2019.03.016).  Marincola also teaches that “In vitro studies gave evidence that RsaE/RoxS indeed binds to the 5’-untranslated regions of mRNA targets.”  Note: RsaE and RoxS are synonymous names for the same sRNA (Marincola, Abstract, line 2).   Thus, roxS is an sRNA that is synthesized in Bacillus with a region forming a complementary bond with a target gene mRNA.  The specification does not give guidance as to the term “synthetic,” and the term “synthetic” is therefore being interpreted with the broadest definition to mean made by chemical synthesis, as is what is occurring within a cell.  In section 2106.04(b) of the MPEP, in the subsection entitled “Products of Nature,” it is stated that “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.”  The sRNA claimed in claim 1, as the claim is currently written, describes the sRNA as it is found in its natural embodiment in nature.  The fact that the product is synthesized does not markedly change the characteristics of the sRNA, as the sRNA is currently described in claim 1.      
Regarding claim 2, and with regards to the C-rich binding motif of the sRNA roxS (i.e, RsaE), Marincola teaches “RsaE and RsaG carried multiple copies of this sequence motif, which was later recognized to be important for target mRNA interaction involving ribosomal binding sites (RBS),” (Marincola, “RsaE Discovery and Conservation among Bacillales,” first paragraph).  Claim 2 recites that the region of the sRNA claimed forms a complementary bond with the target gene mRNA entirely or partially with nucleic acid sequences corresponding to a start of a ribosome binding site of the target gene mRNA.  Marincola teaches that the naturally occurring sRNA roxS targets and interacts with the ribosomal binding site of its target mRNA (above).  Claim 2 therefore recites the naturally occurring target region of the sRNA roxS.   
Regarding claim 3, roxS is an sRNA found naturally in Bacillus, one of the prokaryotes listed in claim 3 (Marincola, above).  Note: this is an expanded search outside of the applicant-elected species Corynebacterium.
Regarding claims 4 and 5, roxS (RsaE) is encoded in the bacillus genome (Marincola, Figure 1).  The sRNA roxS is therefore encoded in a replicable form of a recombinant prokaryote: the genome of bacillus.  Regarding the term “recombinant,” an sRNA that is synthesized in a laboratory using recombinant technology is still functioning as it does in its naturally occurring state in nature without markedly different characteristics, and therefore falls under the category of a judicial exception.  The roxS sRNA naturally targets the expression of genes, and the present application uses sRNA as it is used in nature.   See MPEP section 2106.04(b) for a discussion on products of nature.      
Regarding claims 8 and 9, roxS is encoded in a nucleic acid in Bacillus as evidenced by Marincola (above).  Additionally, Bacillus encodes an hfq molecule as evidenced by Rochat (Rochat T, Delumeau O, Figueroa-Bossi N, Noirot P, Bossi L, Dervyn E, Bouloc P. Tracking the Elusive Function of Bacillus subtilis Hfq. PLoS One. 2015 Apr 27;10(4):e0124977. doi: 10.1371/journal.pone.0124977), title and Abstract.  Bacillus therefore encodes a nucleic acid for roxS and an hfq molecule.  Bacillus is one of the genera enumerated in claim 9 for the prokaryote-derived hfq molecule.  
Regarding claim 10, as discussed above, Bacillus is a prokaryote with a replicable form of a nucleic acid (i.e., its genome) which encodes nucleic acid for roxS and an hfq molecule.  
Claims 1-5 and 8-10 therefore recite a naturally occurring sRNA construct found in Bacillus along with the naturally occurring hfq protein also found in Bacillus., and merely recite the characteristics of the naturally occurring sRNA roxS.  Claims 1-5 and 8-10 do not further limit the naturally occurring sRNA and hfq molecule to a degree that they are transformed into significantly more than a naturally occurring phenomenon.  Claims 1-5 and 8-10 are therefore rejected under 35 U.S.C 101 for being unpatentable subject matter.
  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

For the sake of clarity, the following 112(a) rejection will be divided into the following sections:
Nature of the Invention/Breadth of Claims
Guidance in Specification
State of the Art (Including the Disclosure)
Conclusion

Nature of the Invention/Breadth of Claims
The invention is related to a gene expression inhibition system wherein an sRNA scaffold is co-expressed with an Hfq protein to knock down the expression of target mRNA products in prokaryotic cells.  The claims enumerate several sRNA molecules, host prokaryotes, and prokaryote-derived Hfq molecules to be used in the system described, and also a method to inhibit gene expression of a target gene by culturing bacteria containing the disclosed system.
  Claim 1 recites “Synthetic sRNA for inhibiting gene expression in a prokaryote, the synthetic sRNA comprising: (i) an Hfq binding site derived from sRNA of any one selected from the group consisting of sprX2, roxS, arnA, surA, ASdes, ASpks, AS1726, AS1890, Mcrl19, Mprl~21, B11, B55, C8, F6, G2, ncRv12659, fsrA, crcZ, SR1, 6S-1, ncr1175, ncr982, ncr1241, ncr1015, ncr1241, ncr1575, ncr952, ncr629, cgb_03605, cgb_00105, cgb_20715, IGR-1~12, AS-1~12, sgs2672, sgs3323, sgs3618, sgs4453, sgs4827, sgs2746, sgs3903, sgs4581, sgs5362, sgs5676, sgs6100, sgs6109, scr1906, scr2101, scr3261, scr3261, a3287, scr3558, scr3974, scr4677 and scr5676; and (ii) a region forming a complementary bond with a target gene mRNA.”   
As seen above, claim 1 recites “an Hfq binding site derived from sRNA,” from several different organisms. However, as discussed below in the “Guidance in the Specification” and “State of the Art/Disclosure” sections, the exact sequences of the hfq binding sites for each of the sRNAs enumerated are not listed in the specification, and it is unclear as to whether or not such a binding site exists for roxS, and the other sRNAs enumerated, as evidenced by the experiments of the present invention and the state of the art.     
Additionally, claim 3 recites the following potential hosts for the sRNA system disclosed: Escherichia coli, Rhizobium, Bifidobacterium, Rhodococcus, Candida, Erwinia, Enterobacter, Pasteurella, Mannheimia, Actinobacillus, Aggregatibacter, Xanthomonas, Vibrio, Pseudomonas, Azotobacter, Acinetobacter, Ralstonia, Agrobacterium, Rhizobium, Rhodobacter, Zymomonas, Bacillus, Staphylococcus, Lactococcus, Streptococcus, Lactobacillus, Clostridium, Corynebacterium, Streptomyces, Bifidobacterium and Cyclobacterium, and claim 8 recites hfq molecules derived from the microorganism listed in claim 3.   The claims therefore enumerate several potential hfq molecules and hosts for the system.  As discussed below, there is doubt as to whether or not transposing different hfq molecules into different host organisms would work as outlined in the claims because the specification does not test each of the conditions enumerated and there is evidence in the state of the art that shows that the behavior of hfq molecules in non-native organisms is unpredictable.   
 

Guidance in the Specification
	The specification outlines experiments that demonstrate the performance of E. coli-derived synthetic sRNAs in Corynebacterium (example 1) and the construction of an sRNA platform derived from gram-positive bacteria including bacillus, staphylococcus, and Corynebacterium (example 2).  The specification demonstrates the inhibition of the expression of a GFP reporter (example 3), and also reports variability in the system’s efficacy when changing the length of the nucleotide sequence targeting a given mRNA molecule (example 4).  Example 5 shows the ability of the gene inhibition system disclosed to suppress the expression of two genes in the Corynebacterium genome (lysA and pyc).  And finally, example 6 reports the inhibition of gene expression using the disclosed system in E coli, where a gene (rppA) was transformed in a plasmid into a strain of E. coli and was shown to be suppressed in the presence of the gene inhibition system disclosed.  
	

The specification offers SEQ ID NOs for primers to amplify sRNA scaffolds for sprX2, roxS, and arnA, but does not list a SEQ ID number for the “Hfq binding site” of these sRNA, specifically, which is what is claimed in claim 1.  It is unclear what part of the primer and/or amplicon of the primer actually constitutes, specifically, the hfq binding site.  The specification is silent concerning the remaining sRNAs listed above (i.e, there is no guidance in the specification for the sRNAs in claim 1 with the exception of sprX2, roxS, and arnA).   


State of the Art/State of the Present Disclosure
	Concerning the Role of Hfq in the Present System and the Uncertainty that an Hfq-binding site exists for roxS and the Other sRNAs Enumerated       
	The research of Durand 1 (Durand S, Braun F, Lioliou E, Romilly C, Helfer AC, et al. (2015) A Nitric Oxide Regulated Small RNA Controls Expression of Genes Involved in Redox Homeostasis in Bacillus subtilis. PLOS Genetics 11(2): e1004957), in the research field of sRNAs, and their ability to regulate genes in Bacillus subtilis, states the following: “The RNA chaperone Hfq has been shown to play a key role in sRNA association with its mRNA target in Proteobacteria. However, its role in Firmicutes seems to be less evident, suggesting that alternative RNA chaperones remain to be discovered in these organisms.”  Let the record show that Bacillus is a firmicute, as evidenced by Galperin (Galperin MY. Genome Diversity of Spore-Forming Firmicutes. Microbiol Spectr. 2013 Dec;1(2):TBS-0015-2012), Summary, line 3.    Durand 1 goes on to further explore the role of Hfq and its role in the mechanism of roxS gene inhibition.  Durand 1 finds that Hfq is not necessary for roxS-dependent inhibition of the gene ppnKB (Figure S8), and roxS is acting as an antisense RNA to control the translation of ppnKb (Author Summary).  This evidence suggests that the roxS may not be interacting with the hfq molecule, which further suggests that roxS may not in fact contain an hfq-binding site.
	Indeed, in Figure 4 of the present disclosure itself, it appears that roxS alone (without the presence of the hfq protein) is capable of significantly inhibiting the gene expression of the targeted mRNA (compare roxS to bsuhfq-roxS, which represent the system without hfq and with hfq, respectively).  It is therefore unclear as to whether or not the hfq protein is in fact interacting with the roxS sRNA molecule.  Furthermore, this evidence suggests that roxS may not in fact contain an hfq-binding site with which to interact with the hfq molecule.    
	In the research field of sRNAs, and their interactions with Hfq in Bacillus, Dambach (Dambach M, Irnov I, Winkler WC. Association of RNAs with Bacillus subtilis Hfq. PLoS One. 2013;8(2):e55156) discloses that “We find that B. subtilis Hfq broadly associates with different classes of RNA molecules in vivo, including portions of mRNAs, numerous 5' leader regions, and approximately 25% of the putative sRNAs that were identified previously,” (Introduction, final paragraph).  It is therefore known in the art that Hfq does not associate with all sRNA molecules.  To corroborate this point, Dambach also states “the most thoroughly studied S. aureus sRNA, RNAIII, utilizes an Hfq-independent mechanism to regulate expression of multiple mRNAs,” (Introduction, 4th paragraph).  The fact that Hfq only interacts with 25% of putative sRNAs in Bacillus, and the fact that roxS has been shown to function without the hfq molecule is evidence that roxS is not interacting with the hfq molecule to carry out its function, and may not in fact contain an hfq-binding site.
	In a post-filing publication published by Durand 2 (Durand S, Callan-Sidat A, McKeown J, Li S, Kostova G, Hernandez-Fernaud JR, Alam MT, Millard A, Allouche D, Constantinidou C, Condon C, Denham EL. Identification of an RNA sponge that controls the RoxS riboregulator of central metabolism in Bacillus subtilis. Nucleic Acids Res. 2021 Jun 21;49(11):6399-6419), in the field of research of roxS and its role in bacillus subtilis, Durand 2 states in the third paragraph of the Introduction, concerning gram-positive bacteria: “although Hfq is present, it does not appear to play a global role in RNA-mediated regulation of gene expression. Hfq-dependent regulation by only one sRNA in Listeria and a handful in Clostridium are the only known exceptions. It is therefore generally accepted that sRNA regulation in the Firmicutes either depends on different RNA chaperones or can occur in the absence of any protein factors.”  This post-filing publication is recited only as factual evidence, and reflects the natural state of hfq interactions with sRNAs at the time the present application was filed.   The above statement of Durand 2 is further evidence that gram-positive sRNA molecules are not in fact necessarily interacting with the molecule hfq.  It is therefore reasonable to believe that there may not be an hfq-binding site on the roxS sRNA, or the other sRNAs enumerated in claim 1, as the applicant has not identified the exact sequences of the hfq-binding sites for the sRNAs enumerated.
	There is a preponderance of evidence that shows that gram-positive sRNAs are not interacting with an hfq molecule (art references listed above, and Figure 4 of the present application) and the specification does not specifically list the sequences of the alleged hfq-binding sites of the sRNAs listed, which is what is claimed in claim 1.  It is therefore uncertain as to whether or not such hfq-binding sites in fact exist for any and all of the sRNAs enumerated in claim 1.  The specification does not elucidate the exact sequences for the hfq-binding sites of the claimed sRNAs, and Figure 4 of the disclosed invention shows that hfq is not required for the system, suggesting that an hfq-binding site is not present on the roxS sRNA. 

	 

Conclusion
	The present application claims, in claim 1, the Hfq-binding site derived from sRNA from a series of candidate sRNA molecules, however, specific sequences for the Hfq-binding sites are not recited for each of the hfq binding-sites listed in claim 1.  It is therefore unclear exactly what sequence should be used for each of the Hfq-binding sites enumerated in claim 1.  Furthermore, since data in the present application show that hfq is not required for the present invention to function for the sRNA molecule roxS, and the state of the art teaches that most gram-positive sRNAs do not function in concert with hfq, it is unclear if an hfq-binding site actually exists for each of the sRNAs enumerated in claim 1. The written description requirement for the disclosed invention is therefore not met under 35 U.S.C 112(a) because sequences for the hfq-binding sites of the sRNAs, as claimed in claim 1, are not listed in either the claims, specification, or drawings of the present application.
	 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9,10,14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	Claim 9 recites “the nucleic acid according to claim 8.”  However, there are two nucleic acids recited in claim 8.  Claim 9 could therefore be referencing either of the two nucleic acids listed in claim 8 since the two nucleic acids are not distinguished from each other.  It is not clear which of the two nucleic acids is being referred to by “the nucleic acid according to claim 8”. Claim 9 therefore lacks proper antecedent basis and is rejected under 35 U.S.C 112(b).   
	Claim 10 recites “the nucleic acid according to claim 8,” but claim 8 recites two nucleic acids.  Claim 10 could therefore be referencing either of the two nucleic acids listed in claim 8 since the two nucleic acids re not distinguished from each other.  Claim 10 therefore lacks proper antecedent basis and is rejected under 35 U.S.C 112(b).   
	Regarding claims 14 and 15, both of these claims recite the term “useful,” which is subjective language when considering potential uses for substances produced by bacteria.  The specification does not clarify the term “useful” used in this context, and it is unclear as to what chemicals or substances produced by bacteria are not useful in some way, as no standard for measuring the scope of this term is supplied by the applicant.  See MPEP 2173.05(b), subsection IV.  Multiple interpretations exist for the term “useful” when discussing bacterial products and substances produced by bacteria, therefore, this claim is indefinite and is rejected under 35 U.S.C 112(b).  


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3,4,6,9, and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 3, claim 3 recites “wherein the prokaryote is any one selected from the group consisting of” and lists several genera of prokaryotes.  The list includes the genus Candida, which is not a prokaryote as evidenced by Peleg (Peleg AY, Tampakakis E, Fuchs BB, Eliopoulos GM, Moellering RC Jr, Mylonakis E. Prokaryote-eukaryote interactions identified by using Caenorhabditis elegans. Proc Natl Acad Sci U S A. 2008 Sep 23;105(38):14585-90), Abstract.  Claim 3 depends from claim 1, which specifies that gene expression is inhibited in a “prokaryote.”  Claim 3 fails to limit claim 1 because it broadens the scope of claim 1 by listing a eukaryotic organism.
Regarding claim 9, claim 9 recites “wherein the prokaryote-derived Hfq is any one selected from the group consisting of” and lists several genera of prokaryotes.  The list includes the genus Candida, which is not a prokaryote.  Claim 9 depends from claim 8, which specifies a “prokaryote- derived Hfq.”  Claim 9 fails to limit claim 8 because it broadens the scope of claim 8 by including a eukaryotic organism.    
Regarding claims 4,6, and 12, these claims depend from claim 1 which claims an sRNA.  However, claims 4,6, and 12 fail to limit the scope of claim 1 by requiring an additional element, namely, a nucleic acid encoding the sRNA of claim 1.  Claims 4,6, and 12 do not require the sRNA of claim 1, and broaden the scope of claim 1 by adding the additional element of a nucleic acid encoding the sRNA of claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9388417 B2, published 2016) in view of Durand 1 (Durand S, Braun F, Lioliou E, Romilly C, Helfer AC, et al. (2015) A Nitric Oxide Regulated Small RNA Controls Expression of Genes Involved in Redox Homeostasis in Bacillus subtilis. PLOS Genetics 11(2): e1004957).  Additionally, claim 3 is further evidenced by Becker (Becker J, Wittmann C. Advanced biotechnology: metabolically engineered cells for the bio-based production of chemicals and fuels, materials, and health-care products. Angew Chem Int Ed Engl. 2015 Mar 9;54(11):3328-50), with specific regard to applicant’s election of the genus Corynebacterium in their response to the examiner’s election of species requirement on 9/9/2022.  Claim 8 is further evidenced by Cech (Cech GM, Szalewska-Pałasz A, Kubiak K, Malabirade A, Grange W, Arluison V, Węgrzyn G. The Escherichia Coli Hfq Protein: An Unattended DNA-Transactions Regulator. Front Mol Biosci. 2016 Jul 28;3:36). 
Regarding claim 1, Lee teaches “an sRNA for inhibiting gene expression in prokaryotes, the sRNA comprising: (i) a Hfq binding site derived from the sRNA of any one of MicC, SgrS and MicF; and (ii) a region that base-pairs with the target gene mRNA,” (Claim 1).  Lee therefore teaches that sRNA molecules are known to contain hfq binding sites.  
Lee does not teach that the hfq-binding site is derived from the roxS sRNA.  
Lee discloses the creation of synthetic sRNA molecules which are capable of targeting non-natural targets by fusing target sequences to sRNA molecules (Abstract).  These synthetic sRNA molecules are shown to inhibit gene sequences that they are programmed to target (“Best Mode for Carrying out the Invention” section).  The motivation for developing such a system is disclosed in Lee, wherein Lee discusses the commercial advantages of metabolic engineering of microorganisms to produce useful metabolites (Abstract), and the need to develop a screening technique to quickly identify genes involved in the production of useful metabolites in microorganisms (“Background Art,” paragraphs 1-9).  
Durand 1, in the research field of sRNAs in Bacillus subtilis, teaches the sRNA roxS,.  In Durand 1, roxS is shown to target/inhibit the mRNA of the genes ppnKB and sucCD.  A roxS “hfq-binding site” is not taught in the prior art.  However, Lee teaches that there are sRNAs known to have hfq binding sites (Background Art, paragraph 10), and it is therefore obvious to try other sRNAs that are also known to inhibit gene expression (e.g. roxS) in the system disclosed in the present application.  It is obvious to try a synthetic bacillus-derived sRNA (roxS) with a bacillus-derived hfq molecule given that Lee has shown that some sRNA molecules have hfq-binding sites and interact with hfq molecules (Background Art, paragraph 10).  
It would have been obvious to one of ordinary skill in the art, before the time of the effective filing date, to modify Lee with the teachings of Durand 1, to construct a synthetic sRNA molecule using the known sRNA roxS, which has been shown by Durand 1 to have inhibitory properties with regard to mRNA.    The present invention is simply using an alternative selection of sRNA molecules to arrive at the same effect of Lee, by using the same principle of design concepts of Lee.  It would be obvious to a person of ordinary skill in the art to try different sRNA molecules like roxS in the synthetic sRNA construct system disclosed by Lee, and there is a reasonable expectation of predictable results that the inhibitory roxS sRNA molecule would be able to inhibit the expression of gene products in a microorganism given that such synthetic sRNA constructs have already been shown to work by Lee.  Lee has already proposed and been granted a patent for a system comprising an sRNA that targets gene expression using hfq as a chaperone.  The present disclosure uses the same principles and design as Lee, and has merely substituted which sRNA and hfq molecules to be used.     
Regarding claim 2, Lee teaches “wherein the region that base-pairs with the target gene mRNA base-pairs with all or part of the ribosome binding site of the target gene mRNA except for the Shine-Dalgarno sequence of the target gene mRNA,” claim 1.
Regarding claim 3, Lee recites the following list of prokaryotes to host the synthetic sRNA:  “E. coli,Rhizobium, Bifidobacterium, Rhodococcus, Candida, Erwinia, Enterobacter, Pasteurella, Mannheimia,Actinobacillus, Aggregatibacter, Xanthomonas, Vibrio, Pseudomonas, Azotobacter, Acinetobacter,Ralstonia, Agrobacterium, Rhizobium, Rhodobacter, Zymomonas, Bacillus, Staphylococcus,Lactococcus, Streptococcus, Lactobacillus, Clostridium, Corynebacterium, Streptomyces,Bifidobacterium, and Cyclobacterium,” (claim 6), which is identical to the list recited in claim 3 of the present application and includes applicant’s elected species “Corynebacterium.”  Specific motivation for using Corynebacterium is given by Becker, who discusses the commercial importance of this genus in industrial microbiology, which supplies sufficient motive to focus on this genus in particular (“Industrial Cell Factories,” subsection entitled “Corynebacterium glutamicum”).  
Regarding claim 4, Lee teaches a nucleic acid that encodes the synthetic sRNA (claim 8 of Lee).
Regarding claim 5, Lee teaches a recombinant microorganism introduced with the sRNA of claim 1 (claim 10 of Lee).
Regarding claim 6, Lee teaches an expression vector comprising an isolated nucleic acid encoding the sRNA of claim 1 (Lee, claim 9).
Regarding claim 7, Lee teaches a recombinant microorganism transformed with the expression vector of claim 6 of the present application (claim 11, Lee).  
Regarding claim 8, the disclosure of Lee recited a nucleic acid encoding the sRNA of claim 1 (claim 8 of Lee) and used the naturally occurring prokaryotic-hfq of E. coli, which is encoded in the genome of E. coli as evidenced by Cech (Abstract).  
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9388417 B2, published 2016) in view of Durand 1 (Durand S, Braun F, Lioliou E, Romilly C, Helfer AC, et al. (2015) A Nitric Oxide Regulated Small RNA Controls Expression of Genes Involved in Redox Homeostasis in Bacillus subtilis. PLOS Genetics 11(2): e1004957) and Hämmerle (Hämmerle H, Amman F, Večerek B, Stülke J, Hofacker I, Bläsi U. Impact of Hfq on the Bacillus subtilis transcriptome. PLoS One. 2014 Jun 16;9(6):e98661).
Regarding claim 9: as discussed above, Lee and Durand 1 teach the construct designs for creating synthetic sRNA molecules and the motives for creating an sRNA molecule disclosed in the present invention.  Lee and Durand 1 do not teach that the Hfq molecule can come from the genus bacillus in the system disclosed by Lee.  
Hämmerle, in the research field of the Hfq molecule in Bacillus Subtilis, teaches that that the presence of the native Hfq molecule in Bacillus subtilis is known to have a negative regulatory effect on the gene resD, which was up-regulated in an hfq-negative background in Bacillus Subtilis (Abstract).  It was therefore known in the art that the bacillus-derived Hfq molecule can have a negative regulatory effect on genes.
It would have been obvious to a person of ordinary skill in the art to modify the system disclosed by Lee with Durand 1 in view of Hämmerle, to further include Hfq molecules derived from bacillus and other organisms.  It has been shown by Hämmerle that the Hfq molecule in bacillus has a negative impact on gene expression, and Lee has already provided a construct using sRNAs and hfq molecules to control gene expression, and supplied a motive to do so. It would be obvious to a person of ordinary skill in the art to try a number of different hfq molecules to determine which hfq molecule yields the most desired results for a given prokaryotic background. 

Regarding claims 10-12, these claims merely recite the routine operations of creating a recombinant prokaryote with a construct of interest and expressing the construct in a recombinant prokaryote.  It would be obvious to not only make the nucleic acids disclosed but to also express them in a prokaryotic cell, as was done in the disclosure of Lee.
Regarding claim 13, it would be obvious to one of ordinary skill in the art to not only create the recombinant prokaryote disclosed but also to grow/culture the recombinant prokaryote, since culturing the recombinant prokaryote is a necessary, routine, and obvious step to use the system.
Regarding claims 14 and 15, Lee teaches “a method for screening a gene that needs to be deleted to produce a useful substance, the method comprising the steps of: (a) inhibiting the expression of at least one gene among genes, which are present in a strain for producing the useful substance and participate in the pathway of biosynthesis of the useful substance, using the sRNA that targets the gene; and (b) selecting the gene whose expression was inhibited, as the gene that needs to be deleted to produce the useful substance, if the production yield of the useful substance is increased by inhibition of the expression of the gene,” paragraphs 23-25.    

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6, and 8-11 of Lee (U.S. Patent No US 9388417 B2) in view of Durand 1 (Durand S, Braun F, Lioliou E, Romilly C, Helfer AC, et al. (2015) A Nitric Oxide Regulated Small RNA Controls Expression of Genes Involved in Redox Homeostasis in Bacillus subtilis. PLOS Genetics 11(2): e1004957).
Regarding claim 1, Lee’s claim 1 recites “An sRNA for inhibiting gene expression in prokaryotes, the sRNA comprising: (i) a Hfq binding site derived from the sRNA of any one of MicC, SgrS and MicF; and (ii) a region that base-pairs with the target gene mRNA, wherein the Hfq binding site of (i) is derived from MicC, the target gene mRNA of(ii) is not OmpC, the Hfq binding site of (i) is derived from SgrS, the target gene mRNA of (ii) is not PtsG and the Hfq binding site (i) is derived from MicF, the target gene mRNA of (ii) is not OmpC,OmpF, OmpA or lpp; wherein the region that base-pairs with the target gene mRNA is constructed so that the energy of binding to the target gene mRNA is in the range from −10 kcal/mol to −40 kcal/mol; and wherein the region that base-pairs with the target gene mRNA base-pairs with all or part of the ribosome binding site of the target gene mRNA except for the Shine-Dalgarno sequence of the target gene mRNA.”   
Lee does not teach that the hfq-binding site is derived from roxS.
Durand 1, in the research field of sRNAs in Bacillus subtilis, teaches the sRNA roxS.  In Durand 1, roxS is shown to target/inhibit the mRNA of the genes ppnKB and sucCD.  For reasons discussed above in the 103 rejection of claim 1, it would have been obvious to modify Lee in view of Durand 1 to arrive produce claim 1 of the present application.
Regarding claim 2, as seen above in claim 1 of Lee, Lee recites “the region that base-pairs with the target gene mRNA base-pairs with all or part of the ribosome binding site of the target gene mRNA except for the Shine-Dalgarno sequence of the target gene mRNA,” which encompasses the portion of the target region in the present application in claim 2 that base-pairs with the ribosome binding site.  Additionally, the “region that base-pairs with the target gene mRNA…constructed so that the energy of binding to the target gene mRNA is in the range from −10 kcal/mol to −40 kcal/mol” recited in claim 1 of Lee would encompass the region of the present application’s target RNA sequence that corresponds to the region spanning the “gene-coding sequence.”
Regarding claim 3, claim 6 of Lee recites “the sRNA of claim 1 [Lee], wherein the prokaryotes are selected from the group consisting of E. coli,Rhizobium, Bifidobacterium, Rhodococcus, Candida, Erwinia, Enterobacter, Pasteurella, Mannheimia,Actinobacillus, Aggregatibacter, Xanthomonas, Vibrio, Pseudomonas, Azotobacter, Acinetobacter,Ralstonia, Agrobacterium, Rhizobium, Rhodobacter, Zymomonas, Bacillus, Staphylococcus,Lactococcus, Streptococcus, Lactobacillus, Clostridium, Corynebacterium, Streptomyces,Bifidobacterium, and Cyclobacterium,” which is the identical list listed for claim 3 of the present application.
Regarding claim 4, claim 8 of Lee recites “An isolated nucleic acid encoding the sRNA of claim 1,” which is equivalent to claim 4 of the present application.
Regarding claim 5, claim 10 of Lee recites “A recombinant microorganism having the sRNA of claim 1 introduced therein,” which is equivalent to claim 5 of the present application.
Regarding claim 6, claim 9 or Lee recites “an expression vector comprising an isolated nucleic acid encoding the sRNA of claim 1,” which is equivalent to what claim 6 of the present application is claiming.
Regarding claim 7, claim 11 of Lee recites “a recombinant microorganism transformed with the expression vector of claim 9,” which is equivalent to claim 7 of the present application.
 Claims 1-7 of the present application are obvious in view of  Lee and Durand 1 for reasons listed in the 103 rejection, above.  The differences in claim language and the elements described in claims 1-7 are obvious variations of the claims detailed in Lee’s US patent 9388417.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS CHARLES RYAN whose telephone number is (571)272-8406. The examiner can normally be reached M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.C.R./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636